United States Court of Appeals
                            For the Eighth Circuit
                       ___________________________

                               No. 20-1200
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                              Cortez Lamar Kellum

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                             Submitted: June 9, 2020
                              Filed: June 12, 2020
                                 [Unpublished]
                                 ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      Cortez Kellum appeals a below-Guidelines-range sentence of 6 months in
prison for violating the conditions of supervised release. He challenges the
substantive reasonableness of the sentence, and his attorney seeks permission to
withdraw.
       We conclude that Kellum’s sentence is substantively reasonable. See United
States v. Miller, 557 F.3d 910, 917 (8th Cir. 2009) (reviewing the reasonableness of
a revocation sentence for an abuse of discretion). The record establishes that the
district court 1 sufficiently considered the statutory sentencing factors, 18 U.S.C.
§§ 3553(a), 3583(e)(3), and did not rely on an improper factor or commit a clear
error of judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir.
2006). Accordingly, we affirm the judgment and grant counsel permission to
withdraw.
                         ______________________________




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
                                       -2-